Cite as 2013 Ark. App. 511

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No.CV-13-334

BRITTANY SLOAN                                     Opinion Delivered   September 18, 2013

                                APPELLANT          APPEAL FROM THE DALLAS
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. JV-12-1-5]

                                                   HONORABLE LARRY W.
ARKANSAS DEPARTMENT OF                             CHANDLER, JUDGE
HUMAN SERVICES AND MINOR
CHILD                                              AFFIRMED; MOTION TO BE
                    APPELLEES                      RELIEVED AS COUNSEL GRANTED



                            PHILLIP T. WHITEAKER, Judge


       This is a no-merit appeal from an order terminating the parental rights of appellant

Brittany Sloan to her child,T.H. Sloan’s attorney has filed a motion to be relieved as counsel

and a no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human Services, 359

Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i) (2012), asserting

that there are no issues of arguable merit to support the appeal. The brief includes a

discussion of the sufficiency of the evidence to support the termination order, which was the

only adverse ruling by the circuit court.

       The clerk of this court sent copies of the brief and motion to be relieved to Sloan,

advising her that she had the right to file pro se points for reversal. Sloan submitted

arguments on her own behalf, asserting that she deserves another chance to prove that she

can take care of T.H., that she has a steady job, and that she feels that she is capable of caring
                                  Cite as 2013 Ark. App. 511

for her daughter. Sloan has attached letters from her current boyfriend’s mother, who states

that Sloan is a good mother and wants to be given a chance to correct her mistakes; from her

boyfriend, who asserts that he wants an opportunity to act as a father for T.H.; and from

other friends and family members who all say that Sloan should get T.H. back. We conclude,

however, that Sloan’s pro se points have provided no ground for reversal, and that Sloan’s

counsel adequately addressed the sufficiency of the evidence in her no-merit brief.

       After careful review of the record in accordance with Rule 6-9(i) of the Rules of the

Arkansas Supreme Court and Court of Appeals, we hold that an appeal of the termination

of Sloan’s parental rights lacks merit and that the termination of her parental rights should be

affirmed. We therefore grant counsel’s motion to be relieved.

       Affirmed; motion to be relieved as counsel granted.

       GLADWIN , C.J., and GLOVER , J., agree.

       Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

       No response.




                                               2